[Cite as State v. Double, 2021-Ohio-632.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.      20CA0021-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
AUSTIN M. DOUBLE                                      COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   19CR0770

                                 DECISION AND JOURNAL ENTRY

Dated: March 8, 2021



        HENSAL, Judge.

        {¶1}      Austin Double appeals his convictions from the Medina County Court of Common

Pleas. This Court reverses in part, and affirms in part.

                                                 I.

        {¶2}      Trooper Castillo with the Ohio State Highway Patrol pulled Mr. Double over for

speeding on I-71 in Brunswick on March 8, 2019. She approached the passenger side of his Chevy

Cavalier, and Mr. Double leaned over to roll down the passenger-side window. Trooper Castillo

immediately smelled a strong odor of raw marijuana. After obtaining Mr. Double’s license,

registration, and proof of insurance, Trooper Castillo asked Mr. Double to step out of the vehicle,

performed a pat-down search, read Mr. Double his Miranda rights, and put him in the backseat of

her patrol car.

        {¶3}      Trooper Castillo then searched Mr. Double’s vehicle for about twenty minutes.

While doing so, she noticed a strong odor of marijuana coming from the center console. Using a
                                                 2


pocketknife, she opened the compartment of the center console that contained “the wires to the

gear shift and whatnot[.]” Trooper Castillo testified that this compartment was neither created nor

installed by Mr. Double, and that she knew it opened because she previously owned a Chevy

Cavalier, and that compartment to her Chevy Cavalier contained the power window control panel.

She testified that, although she used a pocketknife to open that compartment, she did not need to

exert a lot of force because it “popped right off.” During her cross-examination, Trooper Castillo

acknowledged that she did not try to open the compartment with her fingers first before using her

pocketknife.

       {¶4}    In the compartment, Trooper Castillo discovered a packet of tissue paper that

contained wax, which she explained is a form of hashish, and a small container that contained

more hashish. Trooper Castillo took these items to her patrol car and showed them to Mr. Double,

who confirmed that it was about an ounce of hashish. Trooper Castillo released Mr. Double at the

scene and submitted the substance for testing.

       {¶5}    Mr. Double was subsequently charged with one count of operating a vehicle with a

hidden compartment used to transport a controlled substance in violation of Revised Code Section

2923.241(C), and one count of possession of hashish in violation of Section 2925.11(A), (C)(7)(c).

He pleaded not guilty, and the matter proceeded to a jury trial.

       {¶6}    At trial, Lauren Ditto, a criminalist with the Ohio State Highway Patrol Crime Lab,

testified that she performed two presumptive tests and one confirmatory test on the brown, waxy

substance, which weighed 16.7914 grams. Ms. Ditto testified that the results of that testing

indicated that the substance was hashish, which is essentially concentrated marijuana resin. Ms.

Ditto testified that she did not test the level of THC (the psychoactive cannabinoid found in

marijuana) present in the substance because the law in effect at the time did not require her to do
                                                  3


so and, according to her lab manual, a substance was considered hashish if it contained THC plus

two additional cannabinoids.      Here, she testified, the substance contained THC plus three

additional cannabinoids, thus fitting the definition of hashish.

       {¶7}    Scott Goodin, a mechanical engineer who specializes in automotive design,

testified on behalf of the defense. Mr. Goodin testified that he inspected Mr. Double’s vehicle,

and that it contained the original factory equipment without any modifications. Specific to the

center console, he testified that he did not need any tools to open the compartment that Trooper

Castillo searched, which contained the parking brake cables, shift linkage, and some wiring.

       {¶8}    The jury found Mr. Double guilty of both charges. He now appeals, raising five

assignments of error for this Court’s review. We will address his first assignment of error last.

                                                 II.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S FINDING OF GUILT OF OPERATING A VEHICLE
       WITH A HIDDEN COMPARTMENT USED TO TRANSPORT A
       CONTROLLED SUBSTANCE (R.C. 2923.241(C)(F)(4)) IS AGAINST THE
       MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.

       {¶9}    In his second assignment of error, Mr. Double argues that his conviction for

operating a vehicle with a hidden compartment used to transport a controlled substance is against

the manifest weight and sufficiency of the evidence. It is well-established, however, that “a review

of the sufficiency of the evidence and a review of the manifest weight of the evidence are separate

and legally distinct determinations.” State v. Vicente-Colon, 9th Dist. Lorain No. 09CA009705,

2010-Ohio-6242, ¶ 18. Accordingly, “it is not appropriate to combine a sufficiency argument and

a manifest weight argument within a single assignment of error.” State v. Mukha, 9th Dist. Wayne

No. 18AP0019, 2018-Ohio-4918, ¶ 11; see Loc.R. 7(B)(7) of the Ninth District Court of Appeals

(“Each assignment of error shall be separately discussed * * *.”); App.R. 12(A)(2) (“The court
                                                  4


may disregard an assignment of error presented for review if the party raising it fails to * * * argue

the assignment separately in the brief[.]”). Nonetheless, we exercise our discretion to consider the

merits of Mr. Double’s combined assignment of error.

       {¶10} Whether a conviction is supported by sufficient evidence is a question of law, which

we review de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In carrying out this

review, our “function * * * is to examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. “The

relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Id.

       {¶11} On the other hand, when considering a challenge to the manifest weight of the

evidence, this Court is required to consider the entire record, “weigh the evidence and all

reasonable inferences, consider the credibility of witnesses and determine whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered.” State v. Otten,

33 Ohio App.3d 339, 340 (9th Dist.1986). “A reversal on this basis is reserved for the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Croghan, 9th Dist.

Summit No. 29290, 2019-Ohio-3970, ¶ 26.

       {¶12}     In support of his assignment of error, Mr. Double asserts that his vehicle contained

original factory equipment that had not been modified or altered in any way. He, therefore, argues

that his vehicle did not contain a hidden compartment for purposes of Section 2923.241(A)(2).

For the reasons that follow, this Court agrees.
                                                 5


       {¶13} Initially, we note that “[i]nterpretation of a statute is a question of law that we

review de novo.”     State v. Pountney, 152 Ohio St.3d 474, 2018-Ohio-22, ¶ 20.              Section

2923.241(C), under which Mr. Double was charged and convicted, provides that “[n]o person shall

knowingly operate, possess, or use a vehicle with a hidden compartment with knowledge that the

hidden compartment is used or intended to be used to facilitate the unlawful concealment or

transportation of a controlled substance.” A “[h]idden compartment” is defined as “a container,

space, or enclosure that conceals, hides, or otherwise prevents the discovery of the contents of the

container, space, or enclosure.” R.C. 2923.241(A)(2). This includes, but is not limited to: “[f]alse,

altered, or modified fuel tanks; [a]ny original factory equipment on a vehicle that has been

modified to conceal, hide, or prevent the discovery of the modified equipment’s contents; [and]

[a]ny compartment, space, box, or other closed container that is added or attached to existing

compartments, spaces, boxes, or closed containers integrated or attached to a vehicle.” R.C.

2923.241(A)(2)(a), (b), and (c).

       {¶14} The testimony at trial indicated that Mr. Double’s Chevy Cavalier contained

original factory equipment with no modifications or additions. Trooper Castillo acknowledged

this, testifying that she previously owned a Chevy Cavalier, and that the compartment she found

the substance in was neither created nor installed by Mr. Double. In denying Mr. Double’s

Criminal Rule 29 motion, the trial court rejected defense counsel’s argument that, because Mr.

Double’s vehicle contained original factory equipment that had not been modified in any way, the

State failed to establish that Mr. Double’s vehicle contained a hidden compartment for purposes
                                                  6


of Section 2923.241. The trial court primarily relied upon State v. Gomez,1 5th Dist. Muskingum

No. CT2018-0025, 2019-Ohio-481, for the proposition that a vehicle’s original factory equipment

can be considered a hidden compartment under the broad language of Section 2923.241. As

explained below, however, Gomez is readily distinguishable from this case.

       {¶15} In Gomez, a detective found drug residue inside a spare tire located in the cargo

section of a Kia. Gomez at ¶ 16. The spare tire was not original to the Kia; the original spare tire

had been removed and replaced with one that was not compatible with the Kia. This spare tire had

“purposeful” cuts in it allowing access to the tire’s interior, which is where the detective located

the drug residue. Id. at ¶ 16. At the bench trial, the parties stipulated that this spare tire had been

“altered[.]” Id. In light of this evidence, the trial court found Mr. Gomez guilty of one count of

fabrication of a vehicle with a hidden compartment in violation of R.C. 2923.241(C). Id. at ¶ 2,

16.

       {¶16} The Fifth District affirmed Mr. Gomez’s conviction on appeal. Id. at ¶ 106. In

doing so, the Fifth District indicated that a spare tire – even one that is not compatible with the

vehicle it is found in – is original factory equipment and a hidden compartment under the broad

language of Section 2923.241. See id. at ¶ 68 (“A spare tire clearly falls under the original factory

equipment of a vehicle even though, as noted, the spare at issue was not the actual spare from the



1
 We note that the trial court also cited State v. Moscoso, 5th Dist. Muskingum No. CT2018-0012,
2018-Ohio-2877, and State v. Buenrostro, 5th Dist. Muskingum No. CT2018-0034, 2019-Ohio-
694. Those cases stem from the same traffic stop and, thus, the same facts.

The trial court also cited State v. Robinson, 12th Dist. Madison No. CA2019-04-009, 2019-Ohio-
5370. Robinson is readily distinguishable from this case because, in Robinson, there was no
dispute that the defendant’s vehicle had been modified to create a hidden compartment. See id. at
¶ 4, 41.
                                                 7


Kia in this case. The tire would further be considered a ‘compartment, space, box or other closed

container added to the [Kia].’”) (Emphasis sic.) It then reiterated the trial court’s findings below,

including that the drugs were placed inside a tire that had been modified to conceal them,

concluding that, “viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found that [Mr.] Gomez knowingly operated, possessed, or used a vehicle

with a hidden compartment with knowledge that the hidden compartment was used or intended to

be used to facilitate that unlawful concealment or transportation of a controlled substance.” Id. at

¶ 70. The concurring opinion expressed concern regarding such a broad interpretation of the

statute, but concluded that, “as long as the spare tire meets the broader definition of “hidden

container” [under Section 2923.241(A)(2)], it need not meet the listed examples set forth in R.C.

2923.241(A)(2)(a), (b), or (c).” Id. at ¶ 113 (Hoffman, J., concurring).

       {¶17} While this Court believes that Gomez was correctly decided based upon the facts

of that case, to the extent that Gomez stands for the proposition that a vehicle’s original factory

equipment, without modification, can be a “[h]idden compartment” under Section 2923.241, we

disagree. Unlike in Gomez, Mr. Double did not modify or alter his vehicle in order to conceal

drugs. Nor did he add or attach anything to his vehicle. He simply found what he presumably

believed to be a good hiding place. That cannot be what Section 2923.241 seeks to criminalize.

As the Ohio Supreme Court has stated:

       [w]hen interpreting a statute, a court’s paramount concern is legislative intent.
       State ex rel. United States Steel Corp. v. Zaleski, 98 Ohio St.3d 395, 2003-Ohio-
       1630, 786 N.E.2d 39, ¶ 12. “[T]he intent of the law-makers is to be sought first of
       all in the language employed, and if the words be free from ambiguity and doubt,
       and express plainly, clearly and distinctly, the sense of the law-making body, there
       is no occasion to resort to other means of interpretation.” Slingluff v. Weaver, 66
       Ohio St. 621, 64 N.E. 574 (1902), paragraph two of the syllabus. However, “[i]n
       reviewing a statute, a court cannot pick out one sentence and disassociate it from
       the context, but must look to the four corners of the enactment to determine the
       intent of the enacting body.” State v. Wilson, 77 Ohio St.3d 334, 336, 673 N.E.2d
                                                 8


       1347 (1997). “A court must examine a statute in its entirety rather than focus on
       an isolated phrase to determine legislative intent.” Massillon City School Dist. Bd.
       of Edn. v. Massillon, 104 Ohio St.3d 518, 2004-Ohio-6775, 820 N.E.2d 874, ¶ 37.
       See also R.C. 1.42.

Horvath v. Ish, 134 Ohio St.3d 48, 2012-Ohio-5333, ¶ 10.

       {¶18} Here, under the trial court’s interpretation of Section 2923.241, any enclosed area

in a vehicle could be considered a hidden compartment simply because it is used to hide drugs.

The plain language of the statute, however, requires more. While a “[h]idden compartment” is not

limited to those items specifically listed in Section 2923.241(A)(2)(a), (b), and (c), each of those

items reflects a modification and/or addition to the original factory equipment that “conceals,

hides, or otherwise prevents the discovery of the contents of the container, space, or enclosure.”

R.C. 2923.241(A)(2). Unlike the concurring opinion in Gomez, this Court does not believe that

Section 2923.241(A)(2) should be read in insolation (i.e., without considering subsections (a), (b)

and(c)) to mean that any “container, space, or enclosure that conceals, hides, or otherwise prevents

the discovery of the contents of the container, space, or enclosure” is a “[h]idden compartment”

under the statute.     See Gomez at ¶ 111-113 (Hoffman, J., concurring), quoting R.C.

2923.241(A)(2); Horvath at ¶ 10, quoting State v. Wilson, 77 Ohio St.3d 334, 336 (1997) and

Massillon City Sch. Dist. Bd. of Edn. v. Massillon, 104 Ohio St.3d 518, 2004-Ohio-6775, ¶ 37

(explaining that courts “cannot pick out one sentence and disassociate it from the context,” and

instead “must examine a statute in its entirety rather than focus on an isolated phrase[.]”). As that

concurring opinion points out, such an interpretation of the statute would mean that any opaque

container, such as a purse containing drugs, would be a hidden compartment under Section

2923.241(A)(2), regardless of where that container is located within the vehicle. See Gomez at ¶

115 (Hoffman, J., concurring). That cannot be what the legislature intended to criminalize when

it enacted Section 2923.241. See Horvath at ¶ 10. Having examined the statute in its entirety and
                                                  9


applied it to the facts of this case, we conclude that the State failed to present sufficient evidence

indicating that Mr. Double’s vehicle, which contained original factory equipment with no

modifications or additions, contained a “[h]idden compartment” for purposes of Section

2923.241(A)(2). It, therefore, follows that Mr. Double’s conviction under Section 2923.241(C)

was not supported by sufficient evidence. Mr. Double’s second assignment of error is sustained

on that basis.

                                  ASSIGNMENT OF ERROR III

       THE TRIAL COURT’S FINDING OF GUILT OF POSSESSION OF HASHISH
       (R.C. 2925.11(A)(C)) IS AGAINST THE MANIFEST WEIGHT AND
       SUFFICIENCY OF THE EVIDENCE.

       {¶19} In his third assignment of error, Mr. Double argues that his conviction for

possession of hashish is against the manifest weight and sufficiency of the evidence. This Court

applies the same manifest weight and sufficiency standards set forth in our analysis of Mr.

Double’s second assignment of error.

       {¶20} Section 2925.11(A), (C)(7)(c), under which Mr. Double was charged and

convicted, provides, in part, that no person shall knowingly possess hashish. “‘Hashish’ means

the resin or a preparation of the resin contained in marihuana, whether in solid form or in a liquid

concentrate, liquid extract, or liquid distillate form.” R.C. 2925.01(Z).2 In support of his

assignment of error, Mr. Double challenges the testimony of the State’s witness, Ms. Ditto, the

criminalist with the Ohio State Highway Patrol Crime Lab. Mr. Double asserts that Ms. Ditto did

not test the level of THC present within the sample she received, could not determine what part of

the marijuana plant the substance came from, and did not examine the sample for glandular hairs



       2
         Mr. Double’s trial occurred in January 2020. Effective December 16, 2020, the definition
of hashish was amended.
                                                 10


to differentiate the appearance and identification of the sample. Mr. Double also asserts that

Trooper Castillo could not identify the substance, and that she thought marijuana and hashish

smelled the same. He, therefore, argues that, based on the totality of the circumstances, a

reasonable trier of fact could not have concluded that the substance obtained from his vehicle was

hashish.

       {¶21} In support of his argument, Mr. Double directs this Court to State v. Hatton, 5th

District Delaware No. 10CAA010012, 2010-Ohio-5419. There, the appellant challenged his

conviction for possession of hashish on the basis that the State failed to present sufficient evidence

to identify the substance as hashish. Id. at ¶ 12. The Fifth District rejected the appellant’s

argument, noting that the State’s forensic chemist testified that he had experience distinguishing

hashish from marijuana, and that he performed two chemical tests on the substance. Id. at ¶ 15.

The Fifth District acknowledged that the chemist did not test the level of THC in the substance,

nor did he examine it under a microscope, which would have helped determine whether the

substance was marijuana or hashish. Id. The Fifth District noted that the police officer who

discovered the substance was unable to visually identify it as hashish, but testified that the “real

sticky-type” substance was inconsistent with plain burnt marijuana residue. Id. at 14, ¶ 18. In

light of the evidence presented, the Fifth District concluded that, viewing the evidence in a light

most favorable to the State, a reasonable trier of fact could have found the appellant guilty of

possession of hashish. Id. at ¶ 19.

       {¶22} In response to Mr. Double’s arguments, the State argues that Ms. Ditto was not

required to test the level of THC present in the substance or examine the glandular hairs under a

microscope, and that Hatton supports this. The State points to Ms. Ditto’s testimony that the

testing she performed was consistent with the standards within the scientific community at the
                                                11


time. The State also argues that Mr. Double’s argument ignores the fact that Trooper Castillo

testified that she observed a very strong odor of raw marijuana, and that – when she presented Mr.

Double with the substance while he was in the back of her patrol car – he confirmed that the

substance was hashish.

       {¶23} As the State points out, Ms. Ditto testified that she did not test the level of THC

present in the substance because the law in effect at the time did not require her to do so and,

according to her lab manual, a substance was considered hashish if it contained THC plus two

additional cannabinoids. She testified that the substance found in Mr. Double’s vehicle contained

THC plus three additional cannabinoids, thus fitting the definition of hashish. She also testified

that she has training in identifying controlled substances, that she has done so thousands of times,

and that the substance found in Mr. Double’s vehicle was brown and waxy with a pungent

marijuana scent. Mr. Double did not present any competing testimony. To the extent that Mr.

Double challenges Ms. Ditto’s qualifications as an expert, he did not do so below, and has not

argued plain error on appeal. See State v. Williams, 9th Dist. Summit No. 25716, 2011-Ohio-6604,

¶ 9-10 (addressing the appellant’s challenge to the qualifications of an expert, and declining to

construct a plain-error argument on the appellant’s behalf). Having reviewed the record, this Court

determines that the State presented sufficient evidence for purposes of establishing that the

substance at issue was hashish according to the law in effect at the time of Mr. Double’s trial. We

further determine that this is not the “exceptional case in which the evidence weighs heavily

against the conviction.” Croghan, 2019-Ohio-3970, at ¶ 26. Accordingly, Mr. Double’s third

assignment of error is overruled.

                                    ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN DENYING APPELLANT, AUSTIN DOUBLE,
       CRIM.R. 29 MOTION AS THE STATE FAILED TO MEET THE BURDEN OF
                                                 12


       PRODUCTION FOR THE CHARGE OF OPERATING A VEHICLE WITH A
       HIDDEN COMPARTMENT USED TO TRANSPORT A CONTROLLED
       SUBSTANCE AND POSSESSION OF HASHISH.

       {¶24} In his fourth assignment of error, Mr. Double argues that the trial court erred when

it denied his Criminal Rule 29 motion with respect to both charges. In support of his assignment

of error, Mr. Double essentially asserts the same arguments presented in his second and third

assignments of error relative to the sufficiency of the evidence. As the Ohio Supreme Court has

stated, “[a] motion for acquittal under Crim.R. 29(A) is governed by the same standard as the one

for determining whether a verdict is supported by sufficient evidence.” State v. Tenace, 109 Ohio

St.3d 255, 2006-Ohio-2417, ¶ 37. Consistent with this Court’s resolution of Mr. Double’s second

and third assignments of error, we sustain Mr. Double’s fourth assignment relative to his

conviction under Section 2923.241(C) (operating a vehicle with a hidden compartment used to

transport a controlled substance), and overrule his fourth assignment of error relative to his

conviction under Section 2925.11(A)(C)(7)(c) (possession of hashish). Mr. Double’s fourth

assignment of error is sustained in part, and overruled in part.

                                  ASSIGNMENT OF ERROR V

       APPELLANT, AUSTIN DOUBLE, WAS DENIED HIS RIGHT TO DUE
       PROCESS AND OF ASSISTANCE OF COUNSEL AS GUARANTEED BY THE
       SIXTH AND FOURTEENTH AMENDMENTS OF THE UNITED STATES
       CONSTITUTION AND ARTICLE I, SECTIONS 10 AND 16 OF THE OHIO
       CONSTITUTION BECAUSE HIS TRIAL COUNSEL PROVIDED
       INEFFECTIVE ASSISTANCE.

       {¶25} In his fifth assignment of error, Mr. Double argues that his trial counsel rendered

ineffective assistance. To prevail on a claim of ineffective assistance of counsel, Mr. Double must

establish (1) that his counsel’s performance was deficient to the extent that “counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment” and (2) that “the

deficient performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687
                                                 13


(1984). A deficient performance is one that falls below an objective standard of reasonable

representation. State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph two of the syllabus. A court,

however, “must indulge a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955). To establish prejudice,

Mr. Double must show that there existed a reasonable probability that, but for his counsel’s errors,

the outcome of the proceeding would have been different. State v. Sowell, 148 Ohio St.3d 554,

2016-Ohio-8025, ¶ 138.

       {¶26} In support of his assignment of error, Mr. Double argues that his counsel rendered

ineffective assistance because she did not: (1) file a motion to suppress challenging the traffic stop

and the search of his vehicle; and (2) hire an expert to test the substance found in his vehicle. We

will address each argument in turn.

       {¶27} Mr. Double argues that his trial counsel rendered ineffective assistance by not filing

a motion to suppress relative to the traffic stop and subsequent search, which could have challenged

the stop itself, as well as his consent to the search. We disagree.

       {¶28} “Failing to file a motion to suppress does not constitute ineffective assistance of

counsel per se.” State v. Brown, 115 Ohio St.3d 55, 2007-Ohio-4837, ¶ 65. As this Court has

stated, “[c]ounsel’s decision not to file a motion to suppress may be a matter of trial strategy,

including counsel’s reasonable assessment of whether such a motion is likely to succeed and

recognition that filing a motion to suppress has risks.” State v. Kendall, 9th Dist. Summit No.

25721, 2012-Ohio-1172, ¶ 7. “To establish ineffective assistance of counsel for failure to file a

motion to suppress, a defendant must prove that there was a basis to suppress the evidence in
                                                14


question. Brown at ¶ 65. “Furthermore, in order to satisfy the prejudice prong of the Strickland

test, a defendant must demonstrate that there was a reasonable probability that the motion to

suppress would have been granted. Kendall at ¶ 7.

       {¶29} “It is well-established that a police officer who observes a traffic violation

possesses reasonable suspicion to conduct an investigatory stop.” State v. Jackson, 9th Dist.

Lorain No. 14CA010555, 2015-Ohio-2473, ¶ 15. This includes stopping a vehicle for speeding.

See, e.g., State v. Hoder, 9th Dist. Wayne No. 03CA0042, 2004-Ohio-3083, ¶ 15. Further, “[t]he

smell of marijuana, alone, by a person qualified to recognize the odor, is sufficient to establish

probable cause to conduct a search.” State v. Moore, 90 Ohio St.3d 47 (2000), syllabus.

       {¶30} Here, Trooper Castillo testified that she pulled Mr. Double over for speeding, and

that she searched his vehicle because she smelled a very strong odor of raw marijuana coming

from the inside of the vehicle. She testified that this was a probable-cause search, so she did not

need to obtain Mr. Double’s consent to search his vehicle. She also testified that she has training

in identifying controlled substances. Having reviewed Mr. Double’s assignment of error, we

conclude that he has failed to demonstrate that there was a basis to suppress the evidence in

question, and that there was a reasonable probability that the motion to suppress would have been

granted. Mr. Double, therefore, has failed to establish that his trial counsel rendered ineffective

assistance by not filing a motion to suppress relative to the traffic stop and subsequent vehicle

search. We now turn to his argument regarding his counsel’s failure to retain an expert.

       {¶31} Mr. Double argues that his trial counsel rendered ineffective assistance because

she did not retain an expert to confirm or dispute whether the substance found in his vehicle was

hashish. As the Ohio Supreme Court has stated, “[t]he decision not to seek expert testimony is

often tactical ‘because such an expert might uncover evidence that further inculpates the
                                                 15


defendant.’” State v. Thompson, 141 Ohio St.3d 254, 2014-Ohio-4751, ¶ 244, quoting State v.

Krzywkowski, 8th Dist. Cuyahoga Nos. 83599, 83842, and 84056, 2004-Ohio-5966, ¶ 22.

Additionally, it has recognized that “ineffective assistance does not occur when counsel decides

to rely on cross-examination of the state’s expert rather than calling a separate defense expert.”

Thompson at ¶ 244.

       {¶32} Here, Mr. Double’s trial counsel thoroughly cross-examined Ms. Ditto regarding

the chemical testing she performed on the substance found in Mr. Double’s vehicle. His trial

counsel questioned Ms. Ditto regarding the specifics of the testing, her failure to test for the

presence of THC in the substance, as well as her failure to identify which part of the marijuana

plant the substance she tested came from. His argument on appeal assumes that a defense expert

would have concluded that the substance found in his vehicle was not hashish. This speculation,

however, is insufficient to establish ineffective assistance. State v. Short, 129 Ohio St.3d 360,

2011-Ohio-3641, ¶ 119, quoting State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, ¶ 217

(stating that mere speculation “is insufficient to establish ineffective assistance.”). We, therefore,

reject Mr. Double’s argument in this regard.

       {¶33} In light of the foregoing, Mr. Double’s fifth assignment of error is overruled.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED TO THE PREJUDICE OF THE DEFENDANT
       AND ABUSED ITS DISCRETION IN CONVICTING AUSTIN DOUBLE OF
       OPERATING A MOTOR VEHICLE WITH A HIDDEN COMPARTMENT
       BECAUSE THE STATUTE IS UNCONSTITUTIONAL PER SE AND AS
       APPLIED TO AUSTIN DOUBLE, IN VIOLATION OF THE DUE PROCESS
       CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE
       UNITED STATES CONSTITUTION AND SECTIONS 1 AND 16, ARTICLE 1
       OF THE OHIO CONSTITUTION.

       {¶34} In his first assignment of error, Mr. Double argues that Section 2923.241(C) is

unconstitutional.    It, however, is well-established that appellate courts should not reach
                                                16


constitutional issues unless “absolutely necessary.” In re D.S., 152 Ohio St.3d 109, 2017-Ohio-

8289, ¶ 7, quoting State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888, ¶ 9. In light of our

resolution of Mr. Double’s second assignment of error (i.e., that his conviction under Section

2923.241 was not supported by sufficient evidence), it is not “absolutely necessary” for this Court

to examine the constitutionality of Section 2923.241(C). We, therefore, decline to do so.

                                                III.

       {¶35} We decline to address the merits of Mr. Double’s first assignment of error. Mr.

Double’s second assignment of error is sustained. Mr. Double’s third and fifth assignments of

error are overruled. Mr. Double’s fourth assignment of error is overruled in part, and sustained in

part. The judgment of the Medina County Court of Common Pleas is affirmed in part, reversed in

part, and the cause is remanded.

                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                            17


     Costs taxed equally to both parties.




                                                 JENNIFER HENSAL
                                                 FOR THE COURT



CALLAHAN, P. J.
CARR, J.
CONCUR.


APPEARANCES:

JOCELYN STEFANCIN and KIMBERLY STOUT-SHERRER, Attorneys at Law, for Appellant.

S. FORREST THOMPSON, Prosecuring Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.